COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ex parte Luis Gilbert Abrego

Appellate case number:     01-18-00263-CR & 01-18-00371-CR

Trial court case number: 1582429 & 1578737

Trial court:               262nd District Court of Harris County

        Appellant is appealing the trial court’s denial of his application and amended application
for writ of habeas corpus. The trial court ordered the parties to file briefs. No briefs were filed.
        The court directs both parties to file a response addressing whether the trial court violated
appellant’s due process rights by failing to hold a hearing on the revocation of bond. Responses
must contain discussion and citation to the record and authority. Responses are due within 21 days
of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually       Acting for the Court


Date: October 23, 2018